Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-19-00667-CV

                                 Monica Teresa WADE,
                                      Appellant

                                          v.

                            Robert Craig MCKINLEY, Jr.,
                                       Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2019CV07559
                       Honorable J. Frank Davis, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellee is awarded costs that appellee incurred related to this appeal.

                                           PER CURIAM

      SIGNED February 5, 2020.

                                           _________________________________
                                           Luz Elena D. Chapa, Justice